                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


NUTRIEN AG SOLUTIONS, INC.,                         )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )   CIVIL ACTION 19-0151-WS-M
                                                    )
JOHN CRAWFORD HENRY, an                             )
individual, d/b/a JOHN C. HENRY                     )
FARMS,                                              )
                                                    )
        Defendant.                                  )


                                               ORDER
        This matter comes before the Court on the Joint Stipulation of Dismissal (doc. 22), signed
by all parties that have appeared in this action, by and through their respective counsel. The
Stipulation reflects that the parties mutually request and consent to the dismissal with prejudice
of this action in its entirety, with each side to bear his or its own costs and attorney’s fees.
        Pursuant to Rule 41(a)(1)(A)(ii), Fed.R.Civ.P., a plaintiff may dismiss its action without a
court order by filing a stipulation of dismissal signed by all parties that have appeared. The Joint
Stipulation satisfies the requirements of Rule 41(a)(1)(A)(ii), and is therefore effective as filed.
Accordingly, it is ordered that this action is dismissed with prejudice, with each party to be
responsible for bearing his or its own costs and attorney’s fees.


        DONE and ORDERED this 30th day of December, 2019.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE
